DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over C. V. Gardiner (US – 2,254,890) and further in view of Alfred Bender (DE – 4033577 A1).
As per claims 1 and 20, Gardiner discloses Braking System comprising:
 (a) an operator control (The control of the steering being by means of the steering wheel 7 positioned adjacent the operator’s seat 8, Page 1, Col: 1, Ln: 35-38, Fig: 1-2) ;
(b) a braking system for each side of the vehicle comprising a master cylinder (25, 27, Fig: 1-2) to operate a brake mechanism for braking a wheel under operation of the operator control (Fig: 1-2);
(c) an interface comprising a compliant element (spring 33, Fig: 2) between the braking system (Fig: 2) and the operator control configured to provide for operation of the braking system (Page 2, Col: 1, Ln: 24-37, Fig: 1-2) for steering under operator control in (1) a first phase where the interface is engaged before the master cylinder has 
wherein the master cylinder (25, 27, Fig: 2) for the braking system for each side of the vehicle comprises a dual-input master cylinder (via pedal 18 or via hand lever 39, 41, Fig: 2);
wherein the interface comprises a compliant element (spring 33) configured to provide modulation for the operator control (Fig: 2);
wherein the braking system is configured to facilitate steering of the vehicle through the operator control and interface by braking of at least one wheel on one side 
Gardiner discloses all the structural elements of the claimed invention but fails to explicitly disclose a brake mechanism comprising a caliper and disc for braking a wheel under operation of the operator control.
Alfred discloses Master Cylinder for Hydraulic Brake and Steering System comprising:
a caliper and disc (90, 100, Fig: 1) for braking a wheel under operation of the operator control (Abstract, Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braking system of the Gardiner to use the caliper and disc for braking a wheel under operation of the operator control as taught by Alfred in order to provide a simple to operate and easy to maintain mechanism and system.

As per claim 2, Gardiner discloses wherein the compliant element comprises a spring (33, Fig: 2).

As per claim 3, Gardiner discloses wherein modulation is provided by stiffness of the spring (Page 1, Col: 2, Ln: 24-49, Fig: 2).

As per claim 4, Gardiner discloses wherein modulation is provided by hydraulic stiffness of the braking system (Gardiner disclosed that fluid pressure by means of main 

As per claim 5, Gardiner discloses wherein in the first phase the spring is uncompressed (The head 30’ of the piston is provided with a packing cup 32 and interposed between this cup and the forward end of the cylinder is a spring 33 for normally biasing the piston to an inoperative position against the end 34 of the cylinder, that is first phase, Page 1, Col: 2, Ln: 28-33, Fig: 2).

As per claim 6, Gardiner discloses wherein the first phase comprises a dead stroke of the braking system (as per figure piston 30” is almost back and lock, that is dead stroke, Fig: 2).

As per claim 7, Gardiner discloses wherein the interface is engaged in a transition from the first phase to the second phase (The piston head 30’ is provided with passage 38 for permitting fluid to flow from the chamber 31 past the cup to the portion of the cylinder ahead of the piston in the event a sub-atmospheric pressure should be developed in the system during reteactile movement of the piston. These passages also permit fluid to be forced by the piston by the main master cylinder device under certain condition, these passages also permit fluid to be forced by the piston by the main master cylinder device under certain condition, that is second phase, Page 1, Col: 2, Ln: 41-49, Fig: 2).

As per claim 8, Gardiner discloses wherein in the second phase the spring is at least partially compressed (The piston head 30’ is provided with passage 38 for permitting fluid to flow from the chamber 31 past the cup to the portion of the cylinder ahead of the piston in the event a sub-atmospheric pressure should be developed in the system during reteactile movement of the piston. These passages also permit fluid to be forced by the piston by the main master cylinder device under certain condition, these passages also permit fluid to be forced by the piston by the main master cylinder device under certain condition, therefore, in this condition spring is partially compressed, Page 1, Col: 2, Ln: 41-49, Fig: 2).

As per claim 9, Gardiner discloses wherein the interface is disengaged at a transition from the second phase to the third phase (Gardiner discloses “The two brake assembly may be applied and released simultaneously by operation of the main master cylinder 14, such operation being performed by the foot of the vehicle operator”, therefore, as per figure 2, fluid is directly supply to wheel cylinder via passage 23 to master cylinder 25 to passage 26, Therefore, spring is not in operation, that is the interface is disengaged at a transition from the second phase to the third phase).

As per claim 10, Gardiner discloses wherein in the third phase the spring is at a travel limit (Fig: 2)

As per claim 11, Gardiner discloses wherein in the third phase the function of the braking system is a function of the hydraulic stiffness of the braking system (Direct 

As per claim 12, Gardiner discloses wherein in the third phase there is no modulation from the interface for the operator control of the braking system (Direct applied the hydraulic pressure from main cylinder 14 to wheel cylinder and not use brake lever 39 and 41, therefore there is no modulation from the interface for the operator control)

As per claim 13, Gardiner discloses wherein in the first phase there is no modulation from the interface for the operator control of the braking system (Fig: 2 is initial position of brake and steering system, therefore, there is no modulation from the interface for the operator control of the braking system).

As per claim 14, Gardiner discloses wherein in the third phase the spring (33, Fig: 2) is in contact with a spring perch (Fig: 2).

As per claim 15, Gardiner discloses wherein the operator control comprises at least one of (a) a rotatable control or (b) a handlebar (39 or 41, Fig: 2) or (c) a set of steer levers or (d) a turnable control or (e) a push- pull control (brake pedal 18, Fig: 2).

As per claim 16, Gardiner discloses wherein the brake mechanism comprises a steering brake mechanism (to provide an improved tractor vehicle braking system that 

As per claim 17, Gardiner discloses wherein the braking system comprises a shared hydraulic system for operation of the steering brake mechanism and the service brake mechanism (operation of brake system, Page 1, Col: 1, Ln: 5 – Page 2, Col: 1, Ln: 51, Fig: 1-2).

As per claim 18, Gardiner discloses wherein the brake mechanism comprises the steering brake mechanism and the service brake mechanism (operation of brake system, Page 1, Col: 1, Ln: 5 – Page 2, Col: 1, Ln: 51, Fig: 1-2).

As per claim 19, Gardiner discloses wherein the braking system comprises a shared hydraulic system (main master cylinder 14, auxiliary master cylinders 25 and 27, Fig: 2); wherein the dual-input master cylinder comprises a coupling to the operator control (via pedal 18, Fig: 2) and a reservoir for hydraulic fluid (as per figure 2, main master cylinder 14 has reservoir); wherein the dual-input master cylinder is configured to supply hydraulic fluid to actuate the steering brake mechanism and the service brake mechanism (operation of brake system, Page 1, Col: 1, Ln: 5 – Page 2, Col: 1, Ln: 51, Fig: 1-2).

Conclusion

A: Minami, Teruo (JP – 01016476 A),
B: Screggs (US – 2007/0084646 A1),
C: Mazzucchi et al. (US – 2011/0056327 A1),
D: A. N. Milster (US – 2,241,214 A),
E: D. O. Perry (US – 2794609 A),
F: G. Caramanna (US – 3,220,189 A),
G: Edwards (US – 4,407,547 A), and
H: Bolduc (US – 5,553,684 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAN M AUNG/Examiner, Art Unit 3657                  


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657